DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Fig. 4, it is unclear as to why two of the arrows are slanted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Election/Restrictions
Applicant's election with traverse of Species Ia (claim 3) and IIb (claim 32) in the reply filed on 06/25/2021 is acknowledged.  The traversal is on the ground(s) that: 
1) Twenty one total claims is not an unreasonable number of claims.
2) PCT Rule 13.4 specifically permits an Applicant to include dependent claims such as the claims of species Ia-b and Species IIa-d, even where these claims may be considered as an invention themselves, in the same application.
This is not found persuasive because:
1) The number of claims is not a factor in determining whether a species restriction is proper.
2) The Examiner does not agree that the phrase, “as inventions themselves”, in PCT Rule 13.4 is speaking to dependent species claims and thus “shall be permitted” for inclusion.  The purpose of PCT Rule 13.4 does not appear to be a bar against making a proper restriction between dependent species claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 65 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 65, it is unclear as to whether “an inertial measurement unit” is the same inertial measurement unit previously set forth in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 8, 27, 29, 41, 64, 65, and 69 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fanson (US 2012/0157887).
Regarding claims 1 and 27, Fanson discloses a method and system for estimating a pose of an anatomy (Abstract) of a patient, comprising: establishing, via a registration process, first information indicative of an anatomic reference (Fig. 8, [0081]: “pelvis frame of reference is related to sensor unit 811 by a method such as registration”); receiving, via a fiducial marker coupled to the anatomy, second information indicative of a change in the pose of the anatomy, wherein the fiducial marker comprises an inertial measurement unit ([0074]: “additional sensors 706 may include…accelerometers, gyroscopes, and magnetometers”); receiving (Figs. 7A-D; [0073]: “a marker…may comprise any object which appears as an identifiable feature on an image”); and estimating an updated pose of the anatomy based on the first information, the second information, and the third information ([0139], [0140]: “information derived from the signal relates to the positional relationship between the optical sensors and the markers or emitters”).
Regarding claim 3, Fanson discloses that the fiducial marker comprises a patterned or contoured surface (Figs. 7A-D: the collective markers exist in a pattern and are contoured because they are possess a general form and structure).
Regarding claims 6 and 29, Fanson discloses fusing the second information and the third information, wherein the updated pose of the anatomy is estimated based on the first information and the fused second and third information ([0139], [0140]: “information derived from the signal relates to the positional relationship between the optical sensors and the markers or emitters”).
Regarding claim 8, Fanson discloses that the inertial measurement unit comprises at least one of a gyroscope or an accelerometer ([0074]: “additional sensors 706 may include…accelerometers, gyroscopes, and magnetometers”).
Regarding claim 41, Fanson discloses a fiducial marker ([0071]: “sensor units”), comprising: an inertial measurement unit ([0074]: “additional sensors 706 may include…accelerometers, gyroscopes, and magnetometers”); and at least one reflective or light-emitting source ([0073]: “retro-reflective, light emitting diodes”).
([0071], [0072]: “optical sensor”).
Regarding claims 65 and 69, Fanson discloses that the imaging device comprises an inertial measurement unit, the method further including receiving, via the inertial measurement unit of the imaging device, information indicative of a change in relative pose between the imaging device and the anatomy or the surgical instrument ([0138]…[0140]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 32, 67, and 68 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Fanson (US 2012/0157887).
Regarding claim 32, Fanson does not explicitly disclose that the imaging device is mounted on a surgical table.  However, Fanson does teach performing a surgical operation which would require a proper securing of an imaging device, thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a proper mounting of an imaging device, as to provide a properly secured imaging device.
Regarding claim 67, Fanson does not explicitly disclose that the registration process comprises palpating bony landmarks or surfaces using a registration tool comprising a second fiducial marker, wherein the second fiducial marker comprises an inertial measurement unit.  However, Fanson does teach the spatial registration of landmarks/surfaces and that fiducial ([0085]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the claimed registration process, as to provide a robust account of spatial positions between tracked elements in a surgical procedure.
Regarding claim 68, Fanson does not explicitly disclose that the registration process comprises using an intraoperative imager comprising a second fiducial marker, wherein the second fiducial marker comprises an inertial measurement unit.  However, Fanson does teach registration by way of intra-operative imaging ([0052]) and that the spatial registration of landmarks/surfaces and that fiducial markers with inertial measurement units are incorporated into this registration procedure ([0085]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the claimed registration process, as to provide a robust account of spatial positions between tracked elements in a surgical procedure.

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Fanson (US 2012/0157887), as applied to claim 1 above, in view of Masini (US 2005/0137599).
Regarding claim 9, Fanson does not explicitly disclose displaying an estimated angle or a position between a plurality of anatomic features, axes, or planes.  However, Masini teaches displaying a 3D anatomical model and tracking its orientations and positions in space ([0022]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the models of Masini to the tracking of Fanson, as to provide a visualized tracking of anatomy.
([0022]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the models of Masini to the tracking of Fanson, as to provide a visualized tracking of anatomy.

Claim(s) 66 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Fanson (US 2012/0157887), as applied to claim 1 above, in view of Mobasser (US 2014/0031668).
Regarding claim 66, Fanson does not explicitly disclose that the imaging device is a depth camera.  However, Mobasser teaches a surgical environment where a depth sensor is used to sense fiducial markers ([0043], [0044]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the depth sensor of Mobasser to the tracking of Fanson, as to provide tracking in a depth direction.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner
Art Unit 3793